UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5877 Dreyfus Strategic Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Strategic Municipal Bond Fund, Inc. February 28, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments144.2% Rate (%) Date Amount ($) Value ($) Alabama2.8% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 2,265,000 2,767,989 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 2,000,000 a 2,007,500 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 a 1,003,750 Jefferson County, Limited Obligation School Warrants 5.25 1/1/19 2,150,000 a 2,158,063 Jefferson County, Sewer Revenue Warrants 0/7.75 10/1/46 6,000,000 b 3,886,620 Alaska1.8% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 9,465,000 7,673,843 Arizona5.5% Barclays Capital Municipal Trust Receipts (Series 21 W) Recourse (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 13,198,367 c,d 14,464,181 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.50 7/1/26 4,000,000 a 3,820,960 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 4,550,000 5,262,667 California17.1% Barclays Capital Municipal Trust Receipts (Series 80 W) Recourse (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.00 5/15/31 5,247,500 c,d 6,092,855 California, GO (Various Purpose) 5.75 4/1/31 7,800,000 9,179,586 California, GO (Various Purpose) 6.00 3/1/33 2,250,000 2,738,228 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 6,107,250 California, GO (Various Purpose) 6.00 11/1/35 5,000,000 6,121,700 California Statewide Communities Development Authority, Revenue (Front Porch Communities and Services Project) 5.13 4/1/37 4,975,000 d 5,177,134 JPMorgan Chase Putters/Drivers Trust (Series 4361) Non-recourse (Los Angeles Department of Water and Power, Water System Revenue) 5.00 7/1/20 5,000,000 c,d 5,697,000 JPMorgan Chase Putters/Drivers Trust (Series 4414) Non-recourse (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.00 5/15/21 6,000,000 c,d 6,723,960 JPMorgan Chase Putters/Drivers Trust (Series 4421) Non-recourse (The Regents of the University of California, General Revenue) 5.00 5/15/21 6,250,000 a,c,d 7,188,375 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/34 2,885,000 3,243,519 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 4,000,000 4,581,440 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 1,500,000 1,844,640 Santa Margarita/Dana Point Authority, Revenue (Santa Margarita Water District Improvement Districts Numbers 2,3 and 4) 5.13 8/1/38 5,000,000 5,613,000 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 2,000,000 2,353,520 Colorado1.3% JPMorgan Chase Putters/Drivers Trust (Series 4386) Non-recourse (Board of Governors of the Colorado State University, System Enterprise Revenue) 5.00 3/1/20 4,950,000 a,c,d 5,588,451 Connecticut1.2% Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 4,985,000 4,995,169 District of Columbia4.0% RIB Floater Trust (Barclays Bank PLC) (Series 15 U) Recourse (District of Columbia, Income Tax Secured Revenue) 5.00 12/1/35 14,828,227 c,d 17,022,177 Florida5.4% Davie, Educational Facilities Revenue (Nova Southeastern University Project) 6.00 4/1/42 2,000,000 a 2,334,380 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 5,000,000 6,128,400 Palm Beach County Health Facilities Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 5.50 11/15/33 6,825,000 7,591,652 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 6.00 8/1/45 3,500,000 3,970,645 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 6.25 4/1/39 2,500,000 2,808,225 Georgia3.8% Atlanta, Water and Wastewater Revenue 6.00 11/1/28 4,865,000 5,843,400 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 1,000,000 1,140,650 Augusta, Airport Revenue 5.45 1/1/31 2,455,000 2,457,774 RIB Floater Trust (Barclays Bank PLC) (Series 20 U) Recourse (Private Colleges and Universities Authority, Revenue (Emory University)) 5.00 10/1/43 6,000,000 a,c,d 6,868,800 Hawaii1.2% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.63 7/1/30 2,500,000 2,895,250 Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 2,000,000 2,325,080 Idaho.0% Idaho Housing and Finance Association, SFMR (Collateralized; FNMA) 6.35 1/1/30 125,000 125,264 Illinois3.2% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 3,000,000 3,460,350 Chicago, GO 5.00 1/1/24 2,000,000 2,139,620 Chicago, GO (Project and Refunding Series) 5.00 1/1/36 2,500,000 2,549,975 Illinois Finance Authority, Revenue (Sherman Health Systems) (Prerefunded) 5.50 8/1/17 1,020,000 e 1,136,861 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,600,000 4,228,596 Indiana.7% Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/39 2,500,000 2,782,350 Iowa1.8% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 5,125,000 5,614,079 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 2,000,000 1,913,560 Kentucky.3% Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's HealthCare, Inc. Project) (Prerefunded) 6.13 2/1/18 1,000,000 e 1,153,450 Louisiana1.2% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 1,987,000 f 695,688 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 4,000,000 4,470,840 Maine.6% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 2,000,000 2,433,700 Maryland1.1% JPMorgan Chase Putters/Drivers Trust (Series 4422) Non-recourse (Mayor and City Council of Baltimore, Project Revenue (Water Projects)) 5.00 7/1/21 4,000,000 c,d 4,578,820 Massachusetts12.7% Barclays Capital Municipal Trust Receipts (Series 15 W) Recourse (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 10,200,000 a,c,d 11,252,028 JPMorgan Chase Putters/Drivers Trust (Series 3840) Non-recourse (Massachusetts Development Finance Agency, Revenue (Harvard University Issue)) 5.25 8/1/18 10,000,000 a,c,d 11,703,800 JPMorgan Chase Putters/Drivers Trust (Series 3898) Non-recourse (Massachusetts, Consolidated Loan) 5.00 4/1/19 6,400,000 c,d 7,538,688 JPMorgan Chase Putters/Drivers Trust (Series 4395) Non-recourse (University of Massachusetts Building Authority, Project and Refunding Revenue) 5.00 5/1/21 7,406,665 a,c,d 8,376,041 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 2,500,000 3,054,300 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 5,000,000 a 5,879,900 Massachusetts Housing Finance Agency, Housing Revenue 7.00 12/1/38 4,575,000 5,039,408 Massachusetts Housing Finance Agency, SFHR 5.00 12/1/31 1,285,000 1,295,910 Michigan5.1% Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 3,780,000 4,042,219 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/36 3,290,000 3,482,037 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 2,017,480 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/36 1,000,000 1,096,070 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,395,000 2,388,629 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) (Prerefunded) 8.00 9/1/18 5,000,000 e 6,221,200 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 2,450,000 2,519,654 New Jersey2.9% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.50 12/15/29 5,000,000 a 5,534,550 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.70 10/1/39 3,000,000 3,469,590 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 1,000,000 1,003,160 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 1,600,000 1,537,376 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 1,000,000 781,920 New Mexico1.3% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 5,000,000 5,607,450 New York19.4% Austin Trust (Series 1107) Non-recourse (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 10,000,000 c,d 11,350,000 Barclays Capital Municipal Trust Receipts (Series 7 B) Recourse (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) 5.50 11/1/27 5,000,000 c,d 6,070,250 Barclays Capital Municipal Trust Receipts (Series 11 B) Recourse (New York City Transitional Finance Authority, Future Tax Secured Revenue) 5.00 5/1/30 4,488,203 c,d 5,117,432 JPMorgan Chase Putters/Drivers Trust (Series 3857) Non-recourse (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) 5.25 11/1/18 5,000,000 c,d 6,056,600 Long Island Power Authority, Electric System General Revenue 6.25 4/1/33 3,000,000 3,519,780 Metropolitan Transportation Authority, Transportation Revenue 6.25 11/15/23 9,425,000 11,221,876 New York City Educational Construction Fund, Revenue 6.50 4/1/28 2,785,000 a 3,473,953 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.75 8/1/31 5,000,000 5,436,600 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 4,000,000 d 4,220,200 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 3,500,000 4,067,700 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 2,000,000 d 2,082,220 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 4,710,000 5,572,542 RIB Floater Trust (Barclays Bank PLC) (Series 16 U) Recourse (New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue) 5.00 6/15/44 12,600,000 c,d 14,234,220 North Carolina2.6% Barclays Capital Municipal Trust Receipts (Series 31 W) Recourse (North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System)) 5.00 6/1/42 10,000,000 c,d 11,183,000 Ohio4.2% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/30 2,000,000 1,711,320 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,000,000 3,444,420 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 4,200,000 4,769,100 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 2,530,000 d 2,541,107 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 6.00 12/1/42 2,000,000 2,139,100 Toledo-Lucas County Port Authority, Special Assessment Revenue (Crocker Park Public Improvement Project) 5.38 12/1/35 3,000,000 3,019,530 Oregon.4% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,500,000 1,676,265 Pennsylvania3.0% JPMorgan Chase Putters/Drivers Trust (Series 3916) Non-recourse (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 3,000,000 c,d 3,363,120 Montgomery County Industrial Development Authority, Revenue (Whitemarsh Continuing Care Retirement Community Project) 5.25 1/1/40 3,500,000 3,557,610 Philadelphia, GO 6.50 8/1/41 4,700,000 5,691,089 Rhode Island1.4% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty Corp.) 7.00 5/15/39 5,000,000 5,994,700 South Carolina2.7% JPMorgan Chase Putters/Drivers Trust (Series 4379) Non-recourse (South Carolina Public Service Authority, Revenue Obligations (Santee Cooper)) 5.13 6/1/37 10,200,000 c,d 11,550,276 Tennessee2.3% JPMorgan Chase Putters/Drivers Trust (Series 4416) Non-recourse (Metropolitan Government of Nashville and Davidson County, Water and Sewer Revenue) 5.00 7/1/21 3,000,000 c,d 3,447,060 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/29 2,500,000 a 2,934,425 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/34 3,000,000 a 3,510,060 Texas22.9% Barclays Capital Municipal Trust Receipts (Series 28 W) Recourse (Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program)) 5.00 8/15/40 9,997,299 a,c,d 11,413,499 Barclays Capital Municipal Trust Receipts (Series 39 W) Recourse (Texas A&M University System Board of Regents, Financing System Revenue) 5.00 5/15/39 13,160,000 a,c,d 15,138,211 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 4.50 12/1/44 2,500,000 a 2,499,850 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.25 12/1/18 7,290,000 e 8,978,145 Harris County-Houston Sports Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/15/51 7,500,000 g 1,348,725 Houston, Airport System Special Facilities Revenue (United Airlines, Inc. Terminal E Project) 4.75 7/1/24 2,000,000 2,179,400 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Corp.) 6.00 11/15/36 5,000,000 5,984,800 JPMorgan Chase Putters/Drivers Trust (Series 4356) Non-recourse (San Antonio, Electric and Gas Systems Junior Lien Revenue) 5.00 2/1/21 12,450,000 c,d 14,007,993 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/28 1,000,000 1,127,430 Matagorda County Navigation District Number One, Revenue (Houston Lighting and Power Company Project) (Insured; AMBAC) 5.13 11/1/28 4,295,000 4,979,709 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 14,705,000 16,526,214 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 6,650,000 7,365,208 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 13.40 7/2/24 250,000 h 264,955 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/42 5,000,000 5,506,700 Vermont.7% Burlington, Airport Revenue 3.50 7/1/18 3,010,000 3,055,541 Virginia3.1% Chesterfield County Economic Development Authority, Retirement Facilities First Mortgage Revenue (Brandermill Woods Project) 5.13 1/1/43 1,000,000 1,042,240 Henrico County Industrial Development Authority, Revenue (Bon Secours Health System, Inc.) (Insured; Assured Guaranty Municipal Corp.) 11.27 8/23/27 6,600,000 h 8,361,408 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 3,000,000 3,538,110 Washington4.0% Barclays Capital Municipal Trust Receipts (Series 27 B) Recourse (King County, Sewer Revenue) 5.00 1/1/29 8,577,246 c,d 9,948,030 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 5,975,000 e 7,037,116 West Virginia1.9% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 7,920,000 8,202,665 U.S. Related.6% Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 2,500,000 2,519,250 Total Long-Term Municipal Investments (cost $544,804,744) Short-Term Municipal Coupon Maturity Principal Investments.4% Rate (%) Date Amount ($) Value ($) California.2% California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.02 3/2/15 1,000,000 i 1,000,000 Massachusetts.2% Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.02 3/2/15 1,000,000 a,i 1,000,000 Total Short-Term Municipal Investments (cost $2,000,000) Total Investments (cost $546,804,744) % Liabilities, Less Cash and Receivables %) ) Preferred Stock, at redemption value %) ) Net Assets % a At February 28, 2015, the fund had $113,686,596 or 26.7% of net assets applicable to Common Shareholders invested in securities whose payment of principal and interest is dependent upon revenues generated from education. b Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. c Collateral for floating rate borrowings. d Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, these securities were valued at $249,995,528 or 58.8% of net assets applicable to Common Shareholders. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Non-income producingsecurity in default. g Security issued with a zero coupon. Income is recognized through the accretion of discount. h Inverse floater securitythe interest rate is subject to change periodically. Rate shown is the interest rate in effect at February 28, 2015. i Variable rate demand note - rate shown is the interest rate in effect at February 28, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At February 28, 2015, net unrealized appreciation on investments was $67,978,406 of which $69,469,346 related to appreciated investment securities and $1,490,940 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 614,783,150 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Strategic Municipal Bond Fund, Inc. By: /s/ Bradley J.
